         Case 1:19-cv-02194-LAP Document 64 Filed 02/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAE BARBIERI,

                      Plaintiff,
                                              No. 19 Civ. 2194 (LAP)
               -against-
                                                        ORDER
MICHAEL DANIELS, and MANGO
CONCEPT LLC,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

       The teleconference scheduled for February 17, 2021 at 10:00

a.m. EST is adjourned to February 23, 2021 at 10:00 a.m.

EST.    The dial in information for the conference is: (877) 402-

9753, access code: 6545179.

SO ORDERED.

Dated:       New York, New York
             February 17, 2021

                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior United States District Judge




                                      1
